Samuel W. Eager, J.
Motion granted, and order hereon shall extend plaintiffs’ time to respond to notice to a date 10 days after service of order hereon, with notice of entry. In view of provisions of statute (Civ. Prao. Act, § 322) providing that the written request to admit may he served “ any time after the pleadings are closed in an action and not later than terf days before the trial ”, I would not hold that the proceedings authorized by said section 322 of the Civil Practice Act were li pre*207limmary proceedings ” required to be completed before filing of statement of readiness and note of issue, that is, in absence of some authoritative decision so holding. It does not appear that it is the duty of the court at this time to pass upon the propriety of the items in the notice to admit. In any event, the pleadings were not furnished to the court. Settle order on notice.